DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed November 30, 2021 has been entered. No new matter has been added.

Allowable Subject Matter
Claims 1, 3 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination an integrated type reservoir, comprising: an upper case and a lower case joined to each other to form a body in which the integrated type reservoir is accommodated; a high-pressure reservoir space configured to introduce and discharge coolant flowing from a high pressure cooling line, and a low-pressure reservoir space configured to introduce and discharge coolant flowing from a low pressure cooling line; and a valve installed to maintain internal pressure of the high-pressure reservoir space and the low-pressure reservoir space constant; wherein the high pressure cooling line is a cooling line that introduces coolant flowing from a high-temperature radiator and discharges the coolant through the high-pressure reservoir space to a cooling line of an engine, and wherein the low pressure cooling line is a cooling line that introduces coolant flowing from a low-temperature radiator and discharges the coolant through the low-pressure reservoir space to a cooling line of a power electronic (PE) component. Cooling reservoirs are well known in the art such as those taught by the cited references, but none teach the additional high and low temperature lines connected to a power electronic component. Typically, these cooling loops are performed separately, and are not integrated with the main radiator cooling loop and reservoir.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747